DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 2nd action in the application in response to the correspondence filed on 11/5/2020.  
	Applicant’s arguments with respect to claims have been considered and addressed in the statement of rejection below.  Response to arguments follows the statement of rejection.  This action is made Final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 11, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2006/0214798) in view of Socher (US 62/280,215, using US 2018/0048048 as a reference that includes the specification of the provisional) and in further view of Tsutsumi (US 2013/0225102).

Claim 11: independent claim
 	As for claim 11, Wang teaches:
an integrated circuit chip (Fig. 2, el. 10 that includes el. TP TX) comprising: 
a semiconductor substrate (Fig. 7, el. 91; Par. [0098]); 
an integrated circuit (Par. [0076], any of the circuits titled in Fig. 2); 
and a loop antenna surrounding the integrated circuit (Fig. 2, el. 4.sub.2, par. [0075]); 
	However, Wang does not explicitly teach the limitations a printed circuit board … and a metal shield enclosing the integrated circuit chip.
 	Socher teaches the limitations of an on chip antenna on a PCB (Fig. 1C, el. 20; Fig. 3 in provisional).
	It would have been obvious to one of ordinary skill in the art before the effective 
 	The motivation for this would be to be able to mount multiple dies together and/or allow for modularization and the electrical connection of multiple dies.
	Tsutsumi teaches the limitations of a metal shield (Par. [0003]; Fig. 1B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the structure and technology of a metal shield in the chip antennas of Wang.
  	The motivation for this would be to prevent electromagnetic interference and allow for directivity of the electromagnetic fields.

	Claim 14: dependent on claim 11
	As for claim 14, Wang in view of Socher in view of Tsutsumi teaches the limitations of claim 11 above;
 	Wang in view of Socher in view of Tsutsumi further teaches wherein the metal shield is to prevent electromagnetic radiation emanating from the metal shield (Tsutsumi , Par. [0003]; Fig. 1B; the metal shield of the prior art is to prevent and enclose the electromagnetic radiation from the circuitry that would cause interference).

	Claim 15: dependent on claim 11
	As for claim 15, Wang in view of Socher in view of Tsutsumi teaches the limitations of claim 11 above;
 	Wang in view of Socher in view of Tsutsumi further teaches wherein the integrated circuit chip has a first face, an opposing second face, and sidewalls between the first face and the second face the integrated circuit chip is provided over the printed circuit board so that the first face of the integrated circuit chip is closer to the printed circuit board than the second face of the integrated circuit chip, the metal shield encloses the second face and the sidewalls of the integrated circuit chip, and the loop antenna is to radiate electromagnetic energy through the printed circuit board (Socher, Fig. 1C, el. 20; Fig. 3 in provisional; Electromagnetic waves pass through dielectric material (PCB), and therefore read on the functional language above; Wang, Par. [0003]; Fig. 1B).

	Claim 16: dependent on claim 11
	As for claim 16, Wang in view of Socher in view of Tsutsumi teaches the limitations of claim 11 above;
 	Wang in view of Socher in view of Tsutsumi further teaches wherein the integrated circuit comprises an antenna driver circuit (Wang, Fig. 2, el. TP TX.  Antenna driver circuit has no particular meaning in the art.  Examiner understands the antenna driver circuit to mean a circuit that sends a signal to the loop antenna/radiator to “drive” the antenna to transmit/radiate the signal).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2006/0214798) in view of Socher (US 62/280,215, using US 2018/0048048 as a reference that includes the specification of the provisional) in view of Tsutsumi (US 2013/0225102), and in further view of Felic (US 2011/0260943).

	Claim 12: dependent on claim 11
	As for claim 12, Wang in view of Socher in view of Tsutsumi teaches the limitations of claim 11 above;
 	However, Wang in view of Socher in view of Tsutsumi does not teach the limitations wherein the integrated circuit chip comprises a flip chip interface coupled to the printed circuit board.
 	Felic teaches these limitations (Fig. 3a-c; Fig. 8; Par. [0038])
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the structure and technology of a flip chip in the chip antennas of Wang.
 	The motivation for this would be to increase gain of the antenna.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2006/0214798) in view of Socher (US 62/280,215, using US 2018/0048048 as a reference that includes the specification of the provisional) in view of Tsutsumi (US 2013/0225102), and in further view of Wong (US 7,398,379).

	Claim 13: dependent on claim 11
	As for claim 13, Wang in view of Socher in view of Tsutsumi teaches the limitations of claim 11 above;
 	However, Wang in view of Socher in view of Tsutsumi does not teach wherein the loop antenna resides at a metal 7 layer of the semiconductor substrate and resides proximate to the printed circuit board.
 	Nevertheless, Wong teaches these limitations (Fig. 4; Col. 5, lines 5-13).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of a metal 7 layer, as shown in Wong, and apply it to the prior art of Wang in view of Socher in view of Tsutsumi.
	The motivation for this combination would be to use a typical semiconductor fabrication process to allow for multiple metal layers and loops of the radiator to lengthen and adjust to the desired frequency response of the loop antenna.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2006/0214798) in view of Socher (US 62/280,215, using US 2018/0048048 as a reference that includes the specification of the provisional) in view of Tsutsumi (US 2013/0225102), and further in view of Deng (“On-Chip Antennas”, Handbook of Antenna Technologies, pp. 1-17, August 20, 2015).

Claim 17: dependent upon claim 11
 	As for claim 17, Wang in view of Socher in view of Tsutsumi teaches the limitations of claim 11 above;
 	However, Wang in view of Socher in view of Tsutsumi does not teach the limitations wherein the antenna driver circuit is to drive the loop antenna differentially.
 	Nevertheless, Deng teaches to differentially drive an antenna (First par. in section On-Chip Antenna Technology and first par. in section Crosstalk Between On-Chip Antennas and Circuits).

 	The motivation for this would be to improve the signal-to-noise ratio of the prior art of Wang in view of Socher in view of Tsutsumi (First par. in section On-Chip Antenna Technology and first par. in section Crosstalk Between On-Chip Antennas and Circuits).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2006/0214798) in view of Socher (US 62/280,215, using US 2018/0048048 as a reference that includes the specification of the provisional) in view of Tsutsumi (US 2013/0225102), and in further view of Hillersborg (US 2011/0068985).

Claim 18: dependent upon claim 11
	As for claim 18, Wang in view of Socher in view of Tsutsumi teaches the limitations of claim 11 above;
 	However, Wang in view of Socher in view of Tsutsumi does not teach wherein the semiconductor substrate comprises a ground plane electrically coupled to the integrated circuit and to the loop antenna.
 	Nevertheless, Hillersborg teaches these limitations (Hillersborg, Fig. 2a-2b, loop antenna: el. 30, ground plane: el. 10, vias: el. 111).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of using ground plane with via connections as shown in the prior art of Hillersborg, and apply it to the prior art of Wang 
	The motivation for this combination is to prevent a buildup of charge on the loop antenna, reducing the potential difference between the radiator and the components of the IC, and thereby reduce the likelihood of an electrostatic discharge that would damage components.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2006/0214798) in view of Socher (US 62/280,215, using US 2018/0048048 as a reference that includes the specification of the provisional) in view of Tsutsumi (US 2013/0225102), and in further view of Xie (US 9,831,564).

Claim 20: dependent upon claim 11
	As for claim 20, Wang in view of Socher in view of Tsutsumi teaches the limitations of claim 11 above;
 	However, Wang in view of Socher in view of Tsutsumi does not explicitly teach the limitations of claim 20, which is a second of instance of the claimed limitations in claim 11 to form an array.
	Nevertheless, Xie teaches these limitations (Fig. 2-3).  
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the invention of Wang in view of Socher in view of Tsutsumi and create a second instance or array of Wang in view of Socher in view of Tsutsumi as shown in the prior art of Xie.
 	The motivation for this combination would be to provide beam steering/forming and increased gain.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2006/0214798) in view of Socher (US 62/280,215, using US 2018/0048048 as a reference that includes the specification of the provisional) in view of Tsutsumi (US 2013/0225102) view of Xie (US 9,831,564), and in further view of Zhu (US 2013/0050050).
Claim 21: dependent upon claim 21
	As for claim 21, Wang in view of Socher in view of Tsutsumi in view of Xie teaches the limitations of claim 11 above;
 	However, Wang in view of Socher in view of Tsutsumi in view of Xie does not explicitly teach the limitations of claim 20.
	Nevertheless, Zhu teaches these limitations (Fig. 26, 28; Par. [0064], [0089]).  
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the invention of Wang in view of Socher in view of Tsutsumi in view of Xie and have a common ground plane for the first and second loop antenna of Wang in view of Socher in view of Tsutsumi in view of Xie as shown in the prior art of Zhu.
 	The motivation for this combination for a common ground plane between the loop antennas would be to minimize interference noise and minimize near field electromagnetic coupling between antennas.

Allowable Subject Matter
 	Claims 1-2, 4-10, 26-27 objected to as being dependent upon a rejected base 


Response to Arguments
 	Examiner thanks Applicant for review and amendment of the Application.  A new statement of rejection is above, necessitated by amendment; thereby, Applicant’s arguments towards the old prior art and office action are deemed moot.  
	As for Applicants arguments towards the dependent claims being allowable based upon an allowable base claim, Examiner disagrees and points to the statement of rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE K KIM/Examiner, Art Unit 2845        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845